     Case 1:17-cr-00118-KPF Document 241 Filed 04/21/20 Page 1 of 3




                                            April 20, 2020


The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007

              Re: United States v. Howard Patterson, et al.
                    17 CR 118 (KPF)

Dear Judge Failla:

       I respectfully submit this letter to respond to the Government’s contentions in
its Opposition filed on April 17, 2020.

       1. The Exhaustion Requirement

       The Government is correct that Mr. Patterson has not met the exhaustion
requirement of §3582(c)(1)(A)(i) inasmuch as his administrative application for
Compassionate Release was made, through counsel, on April 2, 2020, and less than
30 days have elapsed since then. While the Government has waived that requirement
in some cases (e.g., U.S. v. Gentille, 19 CR 590 (KPF); U.S. v. Knox, 15 CR 445-12
(PAE)) it does not do so here.

        I also acknowledge that this Court has in dicta indicated that it is inclined to
align itself with the courts that have concluded that courts themselves lack the
authority to waive the administrative exhaustion requirement. (Gentille, supra, ECF 34,
p. 7 (Apr. 9, 2020). Other courts disagree (U.S. v. Russo, 16 CR 441 (LJL), 2020 WL
1862294 (S.D.N.Y. Apr. 14, 2020); U.S. v. Perez, 17 CR 513-3 (ST), 2020 WL
1546422 (S.D.N.Y. Apr. 1, 2020). Indeed, the list of judges disagreeing with the
Court’s inclination now includes Judge Nathan (on whom this Court relied in
Gentille), who overruled her own decision in U.S. v. Gross ((15 CR 769 (AJN), 2020
WL 1862251 (S.D.N.Y. Apr. 14, 2020)) in its opinion filed today in U.S. v. Scparta, 18
CR 578 (AJN), ECF #69, p. 9.
     Case 1:17-cr-00118-KPF Document 241 Filed 04/21/20 Page 2 of 3



        Accordingly I ask the Court to reconsider its position in Gentille and conclude
that the courts do indeed have the authority to excuse noncompliance with the
exhaustion requirement. Should it decline to do so, I ask the Court to defer ruling on
this branch of the motion until May 4, 2020, at which point 31 days will have elapsed
since Mr. Patterson’s administrative application was filed.

         However it is not necessary to resolve the exhaustion issue to resolve the
instant motion, because the Court’s authority to grant relief under 18 U.S.C. 3583(e)
is set forth in the statute.

       2. The Court can Modify Mr. Patterson’s Sentence under §3583(e)

        Supervised release, and its precepts and rules, are distinct from the
imprisonment portion of a criminal sentence, 18 U.S.C. 3583(a) (“The court, in
imposing a sentence to a term of imprisonment for a felony or misdemeanor, may
include as a part of the sentence a requirement that the defendant be placed on a
term of supervised release…) Supervised release is designed to achieve rehabilitative
ends, and to assist offenders in transitioning from prison to life in the community.
(See 18 U.S.C. §3553(a)(2)(D); see also S.Rep. No. 98–225, p. 124 (1983) (“the
primary goal [of supervised release] is to ease the defendant’s transition into the
community after the service of a long prison term for a particularly serious offense,
or to provide rehabilitation to a defendant who has spent a fairly short period in
prison for punishment or other purposes but still needs supervision and training
programs after release”).

       The Court may, “at any time prior to the expiration or termination of the term
of supervised release” modify, reduce or enlarge the conditions, §3583(2). Revocation
did not alter this: §3583(e)(3) states that in ordering revocation the court may “require
the defendant to serve in prison all or part of the term of supervised release[.]” The Court
has thus ordered Mr. Patterson to serve six months of his supervised release term in
prison.1 What is more, §3853(e)(4) explicitly confers power on this Court to direct,
instead, that Mr. Patterson remain in home confinement “as an alternative to
incarceration.” When, other than in the context of a court’s revocation of Supervised
Release, would incarceration be available, such that Congress would see fit to include
a stand-alone option to swap it for home confinement?


1
 The Court can order post-release supervision up to the statutory maximum “less any term
of imprisonment that was imposed upon revocation of supervised release,” §3583(h),
implying that the running of the imprisonment is part of the term, not a stand-alone and
separate prison term for the defendant’s violation conduct. The Guidelines themselves echo
this view, stating that revocation imprisonment constitutes not punishment for the new
violation conduct, but for the defendant’s “breach of trust” in violating the Court’s prior
conditions. U.S.S.G. §7A1.3(b).

                                             2
     Case 1:17-cr-00118-KPF Document 241 Filed 04/21/20 Page 3 of 3



        The Government’s argument that a modification of the terms of supervised
release may not be made because Mr. Patterson—in prison—is not on supervised
release thus founders on the fact that (1) §3583(e)(2) explicitly confers the power to
make modifications “at any time prior to the expiration or termination [of supervised
release],” which is precisely Mr. Patterson’s procedural status, and (2) the Circuit has
expressly recognized the district courts’ power to make such modifications even while
the offender is imprisoned. See, United States v. Lussier, 104 F.3d 32 (2d Cir.
2016)(challenge to restitution order that was made a condition of supervised release,
made while defendant was still imprisoned, denied since ¶3583(2) power to modify
conditions not broad enough to encompass challenges to legality of restitution);
United States v. Murdock, 735 F.3d 106 (2d Cir. 2013)(challenge by incarcerated
defendant to supervised release condition related to location of residence after
release; Circuit remands to District Court for hearing under 3583(2) and F.R.Cr.P.
32.1).

       In short, because the Court has the authority to modify the conditions of Mr.
Patterson’s Supervised Release “at any time,”—indeed it could terminate it altogether
under §3583(e)(1) if it chose to—and since one of the authorized modifications is to
substitute home confinement for imprisonment (which can logically only exist in the
revocation context), I submit that the Court can modify its previous order of
February 10, 2020 and require Mr. Patterson to serve the balance of his six month jail
term under home confinement.

       Lastly, this modification would not violate §3582(c)(“the court may not
modify a term of imprisonment once it has been imposed…” because it falls within
the exception carved out in §3582(c)(1)(B), “the court may modify an imposed term
of imprisonment to the extent otherwise expressly permitted by statute…”

       I therefore request that excuse Mr. Patterson’s failure to exhausst and grant
him a sentence reduction. In the alternative, I request that the Court exercise the
power bestowed by 18 U.S.C. 3583(e)(4) to order Mr. Patterson “to remain at his
place of residence during nonworking hours…as an alternative to incarceration.”



                                            Sincerely,



                                            David Wikstrom




                                           3
